DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 8-20 are objected to because of the following informalities:  claim 8 recites on line 6 “second connectors” This appears incorrect and should be “second connectors;”. Claim 16 recites “curing the underfill layer, wherein a distance between the dam structure and the package component is before the underfill layer is cured is greater than a distance between the dam structure and the package component after the underfill layer is cured;” (emphasis added). The underlined “is” should be deleted as it makes the whole limitation incomprehensible.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Moore et al. (US 5,120,678) in view of Jacobs et al. (US 5,929,512).

a.	Re claim 1, Lin et al. disclose a method for forming a package structure, comprising: bonding a package component 12 to a first surface of a substrate 14 through a plurality of first connectors 42 (see figs. 1-4 and related text; see remaining of disclosure for more details), wherein the package component comprises a first semiconductor die 26; forming a dam structure 44 over the first surface of the substrate, wherein the dam structure is around and separated from the package component; forming an underfill layer 50 between the dam structure and the package component; and removing the dam structure after the underfill layer is formed (see col. 7 ln. 3-8). But Moore et al. do not appear to explicitly disclose a second semiconductor die, and wherein a top surface of the dam structure is higher than a top surface of the package component.

	However, dispensing a sealing material 24 around an electronic component 12 surrounded by a dam 26 wherein a top surface of the dam is higher than a top surface of the component (see figs. 1-4 and related text as well as remaining of disclosure for more details). Further, it is conventionally known in the art to provide two or more chips in a package component in order to increase the integration density of said package component.

	As such, and noting that col. 7 ln. 7-16 of Moore et al discloses that the height of the dam can be adequately adjusted to for properly containing the material used to form underfill 50, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided via a non-inventive change in size (see MPEP 2144.04.IV), the height of the dam to be higher than the top surface of component 12 as required to properly contain an amount of the material for forming underfill 50 in a scenario where the underfill 50 is formed so as to also embed component 12 to near its top surface for enhanced bonding to board 14 and extended protection to the sidewalls of component 12 (see MPEP 2144.!&II and 2143.E&G). Additionally, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the electronic component 12 to comprise at least a second semiconductor die in order to increase the integration density of said electronic component (see MPEP 2144.I&II).
b.	Re claim 2, a top surface of the dam structure (as per claim 1 rejection above) is higher than a top surface of the underfill layer.

c.	Re claim 5, widths of a lower portion (delimited and labeled LP on annotated fig. 2 below) of the dam structure increase along a direction from a top of the lower portion to the substrate (explicit on figs. 3-4).


    PNG
    media_image1.png
    768
    1792
    media_image1.png
    Greyscale


Claim(s) 8-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Moore et al. (US 5,120,678).

a.	Re claim 8, Moore et al. disclose a method for forming a package structure, comprising: bonding a package component 12 to a substrate 14 through a plurality of first connectors 42 (see figs. 1-4 and related text; see remaining of disclosure for more details), wherein the package component comprises: an interposer 28&34; and a plurality of semiconductor dies 26 (only one is shown on figs. 3-4, but it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a plurality of said semiconductor dies 26 based on the same argument invoked in claim 1 rejection above) bonding to the interposer through a plurality of second connectors 38 (it is noted that wires 38 bond die 26 to the interposer; in the alternative, solder bump bonding is a well-known alternative to wire bonding in the art, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used solder connectors in lieu of the wires 38 to bond the dies 26 to the interposer in order to avoid drawbacks of wire bonding such as wire high impedance and signal delays; see MPEP 2144.I&II); forming a dam structure 44 over the substrate and surrounding the package component, wherein a lower portion LP of the dam structure has a curved sidewall; forming an underfill layer 50 surrounding the plurality of first connectors and surrounded by the dam structure; and removing the dam structure after the underfill layer is formed (col. 7 ln. 3-8).

b.	Re claim 9, the top of the lower portion of the dam structure is lower than a bottom surface of the interposer (explicit on annotated fig. 2).

c.	Re claim 10, widths of a middle portion MP (see annotated fig. 2) of the dam structure over the lower portion of the dam structure are substantially (.i.e. largely but not wholly) the same.

d.	Re claim 11, widths of an upper portion UP (see annotated fig. 2) of the dam structure over the middle portion of the dam structure decrease along a direction from a top of the middle portion to the upper portion.

e.	Re claim 12, Moore does not explicitly disclose that the top of the middle portion of the dam structure is higher than a top surface of the interposer. However, Moore et al. disclose in col. 7 ln. 7-16 that the height of the dam can be adequately adjusted to for properly containing the material used to form underfill 50. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided via a non-inventive change in size (see MPEP 2144.04.IV), the dam 44 to have a height as high as or higher than a top surface of component 12, and this in order to contain an underfill extending upward to cover sidewalls of component 12 up to near the top of component 12, and this in order to enhance bonding of component 12 to substrate 14 (besides solder bumps 42, the underfill 50 also participates in bonding component 12 to board 14) and also seal and protect the said sidewalls of component 12 (see MPEP 2144.I&II). The modification would have resulted in having the top of the middle portion of the dam structure is higher than a top surface of the interposer (an illustration of such a modification is shown on the right side of annotated fig. 2).

f.	Re claim 14, Moore et al. do not appear to explicitly disclose that the dam structure comprises four L-shaped portions, and each of the L-shaped portions is around each corner of the package component in a top view. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the dam structure to comprises four L-shaped portions, and each of the L-shaped portions is around each corner of the package component in a top view, and this by merely providing the dam in four discrete portions with one slit or gap in the middle of each of the four sides of the dam, the slit or gap playing, in the embodiment of fig. 4, the role of the vent or gas passage 24 on figs. 1-3 (see MPEP 2144.I&II).

g.	Re claim 15, the underfill layer is enclosed by the dam structure in a top view (implicit in view of figs. 1-4).

Allowable Subject Matter
Claims 3-4, 6-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable assuming the objection to claim 16 is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899